Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Notice of Allowance is in response to the After Final Consideration Program request filed March 17, 2021.

Allowable Subject Matter
Claims 1, 3-5, 8-10, 12, 13, 15 and 19-26 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, taken alone or in combination, fails to teach Applicant’s invention.  The closest prior art, cited by examiner, includes:
Pittsley, How do I Configure delegate access in Microsoft Outlook?, teaches assigning delegates and giving calendar access to said delegate to schedule meetings. The delegate is also given email/inbox permissions wherein delegates may send items on behalf of the user. Pittsley fails to explicitly teach requests for follow up information being sent directed to a delegate and automatic generation of a meeting entry in the calendar of the principal and the invitee.

Spencer, JR. et al, US 20170270488, describes a calendar owner assigns privilege to another user giving that user access to the calendar as well as scheduling privileges, but fails to explicitly teach the how requests for follow up information are handled and fails to describe the privileged user creating meeting entries in the calendar of the principal and the invitee.



Further, Applicant’s reply makes evident the reason for allowance, satisfying the record as a whole as required by rule 37 CFR 1.104(e).  In this case, the substance of applicant’s remarks filed on March 17, 2021 point out the reason claims are patent eligible under 35 USC 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736.  The examiner can normally be reached on M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683